Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/22 has been entered.
 
Status of Action/Claims
	Claims 1-27 are pending in this application and are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicant’s amended the attractant compound, trans-8, trans-0-dodecadienol to now be trans-8, trans-10-dodecadienol. However, the specification and priority documents never properly named this compound. It was always referred to as trans-8, trans-0-dodecadienol which is a compound which does not/cannot exist as there can be no trans-0 bond. As such, the amendment of the compound to trans-8, trans-10-dodecadienol has introduced new matter because nowhere in the specification as originally filed or in the priority documents can the examiner actually find the compound trans-8, trans-10-dodecadienol disclosed.
	Claims 2-27 are also rejected because they do not resolve the issue with respect to the new matter of compound trans-8, trans-10-dodecadienol now being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Feuvre, R. R. et al.  (2007, Effect of the antimicrobial peptide indolicidin on the greenpeach aphid Myzus persicae (Sulzer).J. Appl. Entomol. 131(2): 71-75) in view of Tang (Tang, B. et al. 2017 [ePub2016], Suppressing the activity of trehalase with validamycin disrupts the trehalose and chitin biosynthesis pathways in the rice brown plant hopper, Nilaparvata lugens. Pesticide Biochemistry and Physiology. 137: 81-90) as evidenced by Jiang et al. (BMC Genomics, 2013, 14¸ 1-12), and TW201642741 (‘741).
Applicant’s claim:
--  A method for decreasing the fitness of an agricultural insect pest, the method comprising:
(a) providing a composition comprising (i) validamycin and (ii) a modulating agent, wherein the modulating agent is a polypeptide and disrupts an interaction between the agricultural insect pest and a resident microorganism thereof, and (iii)  an attractant including at least one of eugenol, phenethyl propionate, ethyl dimethylisobutyl-cyclopropane carboxylate, propyl benzodioxancarboxylate, cis-7,8-epoxy- 2-methyloctadecane, trans-8, trans-0-dodecadienol, cis-9-tetradecenal, cis-11-hexadecenal, trans-11- tetradecenal, (Z)-11,12-hexadecadienal, cis-7-dodecenyl acetate, cis-8-dodecenyl acetate, cis-9-dodecenyl acetate, cis-9-tetradecenyl acetate, cis-11-tetradecenyl acetate, trans-11-tetradecenyl acetate, cis-9, trans- 11-tetradecadienyl acetate, cis-9, trans-12-tetradecadienyl acetate, cis-7, cis-11- hexadecadienyl acetate, cis-7, trans-11-hexadecadienyl acetate, cis-3, cis-13-octadecadienyl acetate, trans-3, cis-13-octadecadienyl acetate, anethole and isoamyl salicylate; and
(b) delivering said composition to the agricultural insect pest, whereby the fitness of the agricultural insect pest treated with the composition is decreased relative to an untreated agricultural insect pest.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, 14-19, and 21, Le-Feuvre teaches a method of providing an agricultural insect pest, specifically an aphid, with an antimicrobial compound in order to test the effects on the survival of the insect itself as well as its endosymbiont bacteria (abstract). Le-Feuvre teaches that aphids are known to carry endosymbiotic bacteria of the genus Buchnera and elimination of this endosymbiont using the antibiotic rifampicin can detrimentally impact aphid reproduction and survival (page 71, section: "Introduction", col. 2, paragraph 3). It is further taught that aphid control via the use of antimicrobial substances against their endosymbionts has the potential to be a promising strategy (page 72, col. 1, paragraph 1). Le-Feuvre teaches a method of delivering the antimicrobial peptide indolicidin, which reads on claims 1-2 to the diets of aphids in order to target the endosymbiont Buchnera (page 72, col. 1, section: "2 Materials & Methods: 2.2 Artificial Diets", paragraph 1) then measuring the fitness of aphids in terms of insect survival and reproduction as compared to untreated aphids (Figure 1). As evidenced by Jiang the Buchnera in the Myzus persicae aphids of Le-Feuvre is Buchnera aphidicola the same organism instantly claimed which are obligate symbionts and commensal bacteria/microorganisms (See Background). 
Regarding claims 2, 3, 19, Le-Feuvre teaches the use of the antimicrobial peptide indolicidin to target the symbiotic microorganism, Buchnera, of aphids (See entire document; abstract; page 71, section:"Introduction", col. 2, paragraph 3; page 72, col. 1, paragraph 1; page 72, col. 1, section: "2 Materials & Methods: 2.2 Artificial Diets", paragraph 1; Figure 1; page 73, col. 2, section: "Discussion", paragraph 1).
Regarding claims 3-4, Le-Feuvre teaches that survival and reproductive ability of aphids were decreased when treated with the indolicidin, in a dose-dependent manner (Figure 1). When administered the highest dose of the antimicrobial peptide, aphid survival and reproduction decreased to 45% and 80% compared with the control (page 73, col. 2, section: "Discussion", paragraph 1). It was previously set forth that the phrase "physiological parameter" would be interpreted to include reproductive fitness. One of skill in the art would understand that the decrease in aphid survival and reproduction measured by Le-Feuvre corresponds to a measure of decrease in a physiological parameter of the insect (e.g. mediates an interaction between the agricultural pest and the resident microorganism e.g. by targeting a pathway in the insect pest (e.g. a pathway necessary for their survival and/or  reproduction) and/or the resident microorganism (e.g a pathway necessary for their survival) that mediates an interaction between the agricultural pest and the resident microorganism there, as recited in claims 3-4).
Regarding claims 5-6 and 9-10, Le-Feuvre teaches that aphid death is measured in terms of insect survival in response to indolicidin treatment and this reads on wherein the level of the resident microorganism in the insect pest is decreased relative to an untreated agricultural insect pest and whjerein the metabolism of the agricultural insect pest is decreased relative to an untreated agricultural pest as claimed in claims 5-6 (Figure 1).
Regarding claim 7-8 and 11, Le-Feuvre teaches that the antimicrobial peptide composition was delivered to the insect pests via their food, e.g. where the pest feeds (page 72, col. 1, section:"2 Materials& Methods: 2.2 Artificial Diets", paragraph 1). It would be obvious to one of skill in the art to use the modified teachings of Le-Feuvre and Tang to deliver a composition to target agricultural insect pests and their endosymbionts by delivering the composition to a habitat where the insect feeds. The teachings of Le-Feuvre demonstrates that effective pest treatment can be achieved when aphids ingest the antimicrobial peptide indolicidin, e.g. the population and diversity of the resident microorganisms in the insect pest is decreased because the aphids/insect pests are killed/controlled and because their reproductive ability is decreased (page 73, col. 2, section: "Discussion", paragraph 1). It would be obvious, then, to apply this teaching the administration of a composition comprising validamycin and antimicrobial peptides to locations where the pests feed and expect a reasonable level of success in eliminating agricultural pests.
Regarding claim 12, Tang teaches that validamycin was delivered to the Nilaparvata lugens insect pest by diluting the compound in deionized water (page 2, col. 2, section: "2.2. Screening for the effective concentration of validamycin and formal experimental concentration design", paragraph 1). Le-Feuvre teaches that the indolicidin administered to aphids in their diets was delivered in liquid form (page 72, col. 1, section: "2 Materials & Methods: 2.2 Artificial Diets", paragraph 1). Given that both compositions are separately formulated as liquids, it would be obvious to modify the teachings of Le-Feuvre and Tang to arrive at a method using a combined composition that is also formulated in water/liquid.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-12, 14-19, 21, Le-Feuvre does not teach the inclusion of validamycin in the composition administered to agricultural plant pests. However, this deficiency is addressed by Tang.
Tang teaches that validamycin has the potential for pest control by suppressing activity of the enzyme trehalase (abstract). Trehalase (TRE) is a key enzyme in the degradation of the disaccharide trehalose and the enzyme has important functions for insect growth and chitin synthesis (abstract). The disaccharide trehalose is found in many invertebrate organisms including bacteria and insects. In insects, trehalose is the major sugar present in insect blood (also known as hemolymph) and the hydrolysis of this sugar by the enzyme trehalase is important for meeting energy demands for flight and development (page 1, col. 1, section: "Introduction", paragraph 1). Tang further teaches that the physiological importance of trehalose hydrolysis in insects makes insect trehalase inhibition a valuable target for the development of selective insecticides (page 1, col. 2, section: "Introduction", paragraph 1). Validamycin is a potent and specific trehalase inhibitor (page 2, col. 1, first full paragraph, last sentence; page 2, col. 1, second full paragraph) and has the potential to be useful for effective insect pest control (page 2, col. 1, second full paragraph, first sentence; page 2, col. 1, third full paragraph, last sentence). Tang additionally teaches the usefulness of validamycin against the agricultural insect pest, Nilaparvata lugens, known as the rice brown plant hopper (Figure 3A). Tang teaches that validamycin was delivered to the Nilaparvata lugens insect pest by diluting the compound in deionized water (page 2, col. 2, section: "2.2. Screening for the effective concentration of validamycin and formal experimental concentration design", paragraph 1). Le-Feuvre teaches that the indolicidin administered to aphids in their diets was delivered in liquid form (page 72, col. 1, section: "2 Materials & Methods: 2.2 Artificial Diets", paragraph 1). Given that both compositions are separately formulated as liquids, it would be obvious to modify the teachings of Le-Feuvre and Tang to arrive at a method using a combined composition that is also formulated in water/liquid.
Le-Feuvre and Tang also do not teach wherein the composition comprises one of the claimed attractants. This deficiency is addressed by ‘741. ‘741 teaches that eugenol, phenethyl propionate, etc. and other compounds are known attractants for arthropods including aphids/Aphidae, whiteflies/Bemisia tabaci, and stink bugs from Nezara (see [1] and [5] after “That is, the present invention is as follows”; see paragraph 6 after [Formation of the invention]; see paragraph/section beginning with The “inducing compound” (hereinafter, referred to simply as “the attracting compound”)).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of skill in the art before the effective filing date to combine the methods of Le-Feuvre with the teachings of Tang regarding validamycin in order to arrive at the instantly claimed invention. Both references teach methods of protecting plants from pathogenic pests. Primarily Le-Feuvre teaches a method of decreasing the fitness of agricultural insect pests by targeting their endosymbiont bacteria with an antimicrobial peptide (abstract). One of skill in the art would have been motivated to combine this teaching with the use of validamycin to provide further protection to plants against unwanted pests. Tang teaches that a method of targeting insect trehalase enzymes using trehalase inhibitors, specifically validamycin, holds the potential to be effective for insect pest control (page 2, col. 1, second full paragraph, first sentence; page 2, col. 1, third full paragraph, last sentence) and provides evidence of this usefulness by demonstrating the effective ness of validamycin at decreasing the fitness of the insect pest Nilaparvata lugens (Figure 3A). One of skill in the art would have been motivated to combine the teachings of Le-Feuvre and Tang in order to rid agricultural crops of insect pests. Both the use validamycin and targeting endosymbiont bacteria in insect pests have been demonstrated in the references to be effective methods of pest control separately. One of skill in the art would be motivated to combine these two methods in order to have an increased effect on eliminating agricultural insect pests from crops by decreasing their fitness. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Further one of ordinary skill in the art would want to add a known attractant for the claimed insect species, e.g. eugenol or phenethyl propionate, etc., into the method taught by Le-Feuvre, Tang, because by adding a known attractant to the mixture then the aphids, whiteflies, or stinkbugs are attracted to the site where the insecticidal composition is being sprayed and they are then contacted with the mixture and/or ingest the mixture which thereby kills/affects the endosymbionts and thereby killing the insect pests themselves and/or rendering themselves unable to reproduce thereby controlling the insect pests.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Le-Feuvre, Tang as evidenced by Jiang, and TW201642741 (‘741) as applied to claims 1-12, 14-19, 21 above, and further in view of Ishikawa (Ishikawa, R. . 2005. Foliar Spray of Validamycin A and Validoxylamine A Controls Tomato Fusarium Wilt. Biochemistry and Cell Biology. 95(10): 1209-1216).
Applicant’s claim:
-- The method of claim 1, wherein the composition is delivered as a spray to an agricultural crop.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of the combined references are discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach a method of spraying agricultural crops with the insect pesticide liquid composition of the instantly claimed methods which further comprises the optional attractant. However, this deficiency in the combined references is addressed by Ishikawa.
Ishikawa teaches a method of applying validamycin to plants via spraying technique in order to rid the plant of fungi and soil-borne diseases (abstract; page 1210, col. 2, section: "Test for control of powdery mildew and late blight of tomato", paragraph 1). Ishikawa teaches that when sprayed on the foliage of tomato plants, validamycin can be useful for controlling fungal-induced diseases of agricultural plants such as tomato wilt, blight, powdery mildew (abstract; Figure 1; Table 4). It is further taught that validamycin is harmless to mammals and fish, degrades rapidly in the soil, is practically nontoxic, has been heavily in use to treat crops in Europe and Asia for years, and has antibacterial properties as well (page 1209, section: "Introduction", col. 2, paragraphs 2-3).
It would be obvious to one of skill in the art to combine the teachings of the combined references with Ishikawa in order to produce a method of applying an insecticide composition comprising validamycin and an insect bacterial endosymbiont targeting agent to plants via spraying. Ishikawa teaches that spraying validamycin on the foliage of plants can help protect plants against non-insect borne pathogens (abstract; page 1210, col. 2, section: "Test for control of powdery mildew and late blight of tomato", paragraph 1). It is well known in the art that insects eat plants. Therefore, one of skill in the art would understand that upon topically applying (spraying) a composition comprising validamycin and an insect bacterial endosymbiont targeting agent on a plant, the composition would necessarily be delivered to the pest that reside on and consume the sprayed plant. Furthermore, given that Le-Feuvre teaches that antimicrobial peptides are effective against the agricultural insect pest aphids when ingested by the insect(page 72, col. 1, section: "2 Materials & Methods: 2.2 Artificial Diets", paragraph 1; Figure 1), one of skill in the art would expect a reasonable level of success in targeting the endosymbionts of agricultural insect pests like aphids by spraying the plants that they consume with a composition comprising anti-microbial peptides and validamycin.

Claims 20, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over LeFeuvre, R. R. et al.  (2007, Effect of the antimicrobial peptide indolicidin on the greenpeach aphid Myzus persicae (Sulzer).J. Appl. Entomol. 131(2): 71-75) in view of Tang (Tang, B. et al. 2017 [ePub2016], Suppressing the activity of trehalase with validamycin disrupts the trehalose and chitin biosynthesis pathways in the rice brown plant hopper, Nilaparvata lugens. Pesticide Biochemistry and Physiology. 137: 81-90) as evidenced by Jiang et al. (BMC Genomics, 2013, 14¸ 1-12), and TW201642741 (‘741) as applied to claims 1-12, 14-19, 21, above, and further in view of Cole (Cole, C. L. . 2004. Insects in Vegetables. The Texas A&M University System: Texas Agricultural Extension System. Retrieved from: http://bionica.info/Biblioteca/Cole2004lnsectsVegetables.pdf).
Applicant’s claim:
-- The method of claim 19, wherein the aphid is Acyrthosiphon pisum.
-- The method of claim 18, wherein the agricultural insect pest is a stinkbug.
--  The method of claim 22, wherein the stinkbug is a Nezara species or an Oebalus species.
-- The method of claim 18, wherein the agricultural insect pest is a whitefly, specifically Bemisia tabaci.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of the combined references are discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach a method of decreasing the fitness of an agricultural insect pest wherein the insect pests are the aphid Acyrthosiphon pisum, Pentatomidae members Nezara or Oebalus species, or the whitefly Bemisia tabaci. However, Le-Feuvre does teach wherein the pest can be an aphid and the pest is Buchnera aphidicola. However, these deficiencies in the combined references are addressed by Cole.
Cole teaches that insect pests that attack vegetables are more important than the insect pests of any other crops due to the fact that the damage that insect pests cause, no matter how minor, can lower the vegetable crop's value and make it unfit for sale (page 2 continuing in to page 3, introduction, paragraph 1). Cole teaches the most common insect pests of the vegetable industry (page 3, paragraph 2, lines 1-2) and specifically identifies the aphid Acyrthosiphon pisum (page 1, Table of Contents, col. 2, section: "Sucking Insects"; page 27, paragraph 4), Pentatomidae members Nezara and Oebalus species (also known as stinkbugs) (page 25, section: "Stink Bugs", paragraph 1; page 1, Table of Contents, col. 2, section: "Sucking Insects"), and the whitefly Bemisia tabaci (page 29, section: "SWEETPOTATO WHITEFLY, Bemisia tabaci (Gennadius) and the GREENHOUSE WHITEFLY, Trialeurodes vaporariorum (Westwood)"), among those insect pests of interest. Cole further teaches that all aphids suck plant sap and cause plant stunting and leaf curling (page 27, section: "Aphids", paragraph 1); whiteflies suck plant juice and cause plants to appear mottled, turn yellow, and die (page 29, section: "SWEETPOTATO WHITEFLY, Bemisia tabaci (Gennadius) and the GREENHOUSE WHITEFLY, Trialeurodes vaporariorum (Westwood)"; paragraph 4); and stink bugs (members of the Pentatomidae, Nezara and Oebalus species) damage plants by sucking sap, causing seeds to become flattened and shriveled, and causing pitted holes in the fruits of affected plants (page 25, section: "Stink Bugs", paragraph 5, continuing in to page 26).
It would have been obvious to one of skill in the art before the effective filing date to include the agricultural insect pest species taught by Cole as pests to be treated with the modified methods of the combined references because Cole teaches the importance of targeting insect pests that plague vegetable crops as the damages that they cause can be detrimental to the value of the plant (page 2 continuing in to page 3, introduction, paragraph 1). Cole further teaches the aphid Acyrthosiphon pisum, Pentatomidae members Nezara or Oebalus species, and the whitefly Bemisia tabaci are among the finite list of insects identified to be important pests of vegetables as well as the damages that each of these pests can cause. One of skill in the art would be motivated to include these species in the modified methods of the combined references above in order to target pests that are of primary concern in the agricultural industry as well as to help minimize the loss of valuable crops and money especially since indolicidin and validamycin are known to be useful for controlling bacteria in the insect pests and thereby leading to control of the pests themselves, e.g. Buchnera aphidicola. 
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Le-Feuvre, R. R. et al.  (2007, Effect of the antimicrobial peptide indolicidin on the green peach aphid Myzus persicae (Sulzer).J. Appl. Entomol. 131(2): 71-75) in view of Tang (Tang, B. et al. 2017 [ePub2016], Suppressing the activity of trehalase with validamycin disrupts the trehalose and chitin biosynthesis pathways in the rice brown plant hopper, Nilaparvata lugens. Pesticide Biochemistry and Physiology. 137: 81-90) as evidenced by Jiang et al. (BMC Genomics, 2013, 14¸ 1-12), and TW201642741 (‘741), and Cole as applied to claims 1-12, 14-23, and 25-26 above, and further in view of Falla et al. (J. of Biol. Chem., 1996, 271(32), 19298-19303), Walterson et al. (FEMS Microbiol. Rev., 2015, 39, 968-984), and Santos-Garcia et al. (FEMS Microbiol. Lett., 2014, 360, 132-136). 
Applicant’s claim:
-- The method of claim 22, wherein the resident microorganism is a Pantoea species.
--  The method of claim 25, wherein the resident microorganism is Portiera aleyrodidarum.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of the combined references are discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach a method for decreasing the fitness of an agricultural insect pest comprising targeting a resident microorganism that is a Pantoea species. This deficiency in the combined references is addressed by Falla and Walterson.
Falla teaches that indolicidin the antimicrobial peptide of Le-Feuvre is known to have activity against gram-negative and gram-positive bacteria, and this includes Pantoea sp. because as evidenced by Walterson Pantoea sp. are known to be gram-negative (See introduction) and as indolicidin is known to be active against both gram negative and gram positive bacteria, one of ordinary skill in the art would conclude that it would control the Pantoea in stink bugs and thereby control the stink bugs which depend on the Pantoea sp. as symbionts.
The combined references do not teach a method for decreasing the fitness of an agricultural insect pest comprising targeting a resident microorganism that is Portiera aleyrodidarum. This deficiency in the combined references is addressed by Falla and Santos-Garcia.
As discussed above, Falla teaches that indolicidin the antimicrobial peptide of Le-Feuvre is known to have activity against gram-negative and gram-positive bacteria, and this includes Portiera aleyrodidarum which is known in the art to be a Gram-negative bacteria as is evidenced by Santos-Garcia (See Abstract), as Portiera aleyrodidarum is a known to be gram-negative and as indolicidin is known to be active against both gram negative and gram positive bacteria, one of ordinary skill in the art would conclude that it would also obviously control the Portiera aleyrodidarum in whiteflies as is instantly claimed, and as such would be motivated to expect a reasonable level of success in targeting the endosymbiont Portiera aleyrodidarum using modified methods informed by the teachings of the combined references as discussed above.
Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the new/revised grounds of rejection presented herein. Applicant’s amendments to the claims have overcome the previous claim objections and 112 (b) rejections and these rejections have been withdrawn. Applicant’s amendments have prompted the new and/or revised grounds of rejection under 112 (a) and 103. Applicants argue that they have now removed the optional inclusion of the attractant and as such it is now a required component and that this is not taught by current references applicants are correct in that the previous references do not teach attractants being used with whiteflies, stinkbugs, etc. The new reference TW201642741 (‘741) has been added as discussed above to cover this limitation as it discloses using the claimed attractants for a variety of arthropods including aphidae/aphids, whiteflies/B. tabaci, and stink bugs from the Nezara family. The examiner respectfully points out that it would be obvious to add the attractant to the composition of Le-Feuvre and Tang because one of ordinary skill in the art would want to add a known attractant for the claimed insect species, e.g. eugenol or phenethyl propionate, etc., into the method taught by Le-Feuvre, Tang, because by adding a known attractant to the mixture then the insect pests (including the specifically claimed insect pests) are attracted to the site where the insecticidal composition is being sprayed and they are then contacted with the mixture and/or ingest the mixture which thereby kills/affects the endosymbionts and thereby killing the insect pests themselves and/or rendering themselves unable to reproduce thereby controlling the insect pests.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616